DETAILED ACTION
In summary, the applicant is required to elect
One of Groups I, II, or III
One of Species A, B, C, D, E, or F
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of laser welding together two or more light metal workpieces.
Group II, claim(s) 14-17, drawn to a method of laser welding together two or more light metal workpieces.
Group III, claim(s) 18-20, drawn to a method of laser welding together two or more light metal workpieces.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of at most Group I, this technical feature is not a special technical feature as it does not make a contribution over Naito et al., WO 2016043278 (hereafter Naito et al.) and in view of Ogura et al., JP 2012115876 (hereafter Ogura et al.) and further in view of Nakagawa et al., WO 2015129231A1 (hereafter Nakagawa et al.). 
Naito et al. teaches a circular shaped laser joint of two metals. Naito et al. teaches

    PNG
    media_image1.png
    645
    637
    media_image1.png
    Greyscale

Fig. 1 of Naito et al. teaches welding joints 10,20,30 between two overlapping metals 
“A method of laser welding together two or more light metal workpieces, the method comprising:” (Fig. 1 teaches laser welding of two metals. Page 11, paragraph 4 of the attached machine translation teaches the metals can be aluminum alloy which is a light metal well known in the art. )
“directing a laser beam at a top surface of a workpiece stack-up that comprises two or more overlapping light metal workpieces,” (Fig. 1 teaches laser welding method to form multiple beads on top surface of workpiece 5)
“the workpiece stack-up comprising at least a first light metal workpiece and a second light metal workpiece that overlap within a welding region,” (Fig. 1 and Page 11, paragraph 5 teaches laser welding joint of a stack-up of aluminum alloy)
“the first light metal workpiece providing the top surface of the workpiece stack-up and the second light metal workpiece providing a bottom surface of the workpiece stack-up,” (Fig. 1 and Page 11, paragraph 5 teaches laser welding joint of a stack-up of aluminum alloy)
“and wherein each pair of adjacent overlapping light metal workpieces within the workpiece stack-up establishes a faying interface therebetween
“the laser weld joint fusion welding the two or more overlapping light metal workpieces together within the welding region.” (Page 3, paragraph 3 teaches fusion line formed on the welding joint through laser welding)
However, Naito et al. does not teach repeated scans to create melt pool. Ogura et al. teaches a laser welding method to join multiple metal plates with repeated scans along a closed path. Ogura et al. teaches 

    PNG
    media_image2.png
    460
    731
    media_image2.png
    Greyscale


Fig. 3 of Ogura et al. teaches scan 1,2, and 3 repeated over the same circular path 11L
“advancing a beam spot of the laser beam relative to the top surface of the workpiece stack-up such that the beam spot is advanced multiple times along a closed-curved weld path” (Fig. 3 of the attached machine translation teaches repeated scanning of the closed curved path 11L by laser 11,12,13. )
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of Naito et al. to add multiple scanning of the welded region to develop a melt pool as taught by Ogura et al. One of ordinary skill in the art would have been motivated to do so in order “to reduce the occurrence of welding defects” as taught by Ogura et al. in page 7, paragraph 2. 
Naito et al. teaches a laser speed of 4m/min. Ogura et al. teaches varying speed of the laser to achieve a bubble free welding joint. However, Naito modified by Ogura does not teach any speed range. Nakagawa et al. teaches a two-step laser welding method to join multiple metal plates through multiple scanning of a spiral path. Nakagawa et al. teaches,



    PNG
    media_image3.png
    449
    748
    media_image3.png
    Greyscale

Annotated Figure 10 of Nakagawa et al.
“at a beam travel speed of 8 m/min or greater to grow and develop a melt puddle that extends inwards and downwards from the closed-curved weld path on the top surface of the workpiece stack-up,”(Fig. 10 teaches a melt puddle 22 extending inwards and downwards from the top surface. Page 16, paragraph 5-6 of attached machine translation teaches a scanning speed of 10 m/min or 8.7 m/min to achieve such melt puddle based on plate material, plate thickness, radius of processing region, and laser beam output. Thus scanning speed and repeating scans are established as result effective variable in the art. Moreover, 
“the melt puddle penetrating the workpiece stack-up from the top surface of the workpiece stack-up towards the bottom surface and intersecting each faying interface established within the welding region of the workpiece stack-up” (melt puddle 22 in annotated Fig. 10)
“allowing the melt puddle to solidify into a laser weld joint comprised of resolidified composite workpiece material,” ( resolidified region 29 in annotated Fig. 10)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the welding method of Naito et al. in view of Ogura et al. to set the laser speed to 8m/min or greater as taught by Nakagawa et al. One of ordinary skill in the art would have been motivated to do so because “generation of bubbles can be suppressed and a good welding state can be realized,” as taught by Nakagawa et al. in page 18, paragraph 2 of the attached machine translation. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because 
The species are as follows: 
Species A: workpiece stack-up melt of Fig. 3 
Species B: workpiece stack-up melt of Fig. 5 
Species C: workpiece stack-up melt of Fig. 6 
Species D: workpiece stack-up melt of Fig. 7 
Species E: workpiece stack-up melt of Fig. 8 
Species F: workpiece stack-up melt of Fig. 9 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1 or 14 or 18

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FAHMIDA FERDOUSI/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761